El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.*
San Juan, Puerto Rico, a 26 de enero de 1976
Este caso debe resolverse exclusivamente bajo el principio de transmisibilidad del contrato de subarriendo, cesión a la *572que no puede oponerse la subarrendataria Beech-Nut por hallarse vinculada al arrendador Blasini desde que se inició el subarriendo, en virtud de claras disposiciones del Código Civil. No consideramos aplicable el principio de confusión de derechos, citado como fundamento en la opinión concurrente ya que la confusión de derechos es causa de extinción de la obligación (Art. 1146 del Código Civil — 31 L.P.R.A. see. 3211) aunque limitada a Blasini y Uni-Coop., y por el contra-rio lo que ahora resolvemos es que el subarriendo no se extin-gue sino que subsiste como contrato válidamente cedido al dueño arrendador. La configuración evidente del contrato de cesión de subarriendo hace otro tanto innecesario invocar la novación, usualmente también causa de extinción (Art. 1158 del Código Civil y ss.).
Mediante contrato suscrito en el año 1967 Blasini Stern dio en arrendamiento por término de 15 años a Cooperativas de Consumo (Uni-Coop) un solar y almacén y en septiembre de 1971 ésta subarrendó una parte del inmueble a Beech-Nut por término de cinco años. Al acogerse Uni-Coop a un procedi-miento de quiebra, la Corte aprobó una estipulación en la que el arrendador Blasini y su arrendataria Uni-Coop dieron por terminado el contrato entre ellos, expresamente dejando a salvo el subarriendo a Beech-Nut. (1) Notificada ésta de la salida de Uni-Coop continuó pagando el canon de subarriendo a Blasini hasta abril de 1974 en que notificó su deseo de ter-*573minar el contrato. Cuando Blasini les recordó que el suba-rriendo no expiraba hasta el 15 de septiembre de 1976 y que quedaba un balance de más de dos años por correr, Beech-Nut alegó que la rescisión estipulada del arrendamiento original entre Blasini y Uni-Coop tuvo el efecto de extinguir el suba-rrendamiento, quedando solo un arrendamiento de mes a mes entre Blasini y Beech-Nut, (1) desalojó el local. Blasini inter-puso demanda exigiendo los cánones impagados por vencer.
El subarrendatario nunca es un tercero con respecto al contrato primario entre su subarrendador y el dueño de la finca. Díaz v. Delgado, 41 D.P.K. 835, 839-840 (1931). En el subarrendamiento el dueño arrendador está tácitamente representado por su arrendatario. Manresa, Comentarios al Código Civil Español, Tomo 10, Vol. II, pág. 102 y ss., ed. 1969. Por tanto, en todo subarrendamiento realmente concurren tres personas: el arrendador primitivo, el arrendatario de éste (subarrendador a la vez) y el subarrendatario'. “. . . Todas ellas son necesarias y tienen derechos y obligaciones en el nuevo contrato, porque no se crea que el subarrendador se subroga por entero en la consideración del primitivo arrendador y que éste desaparece de la escena cuando quien era antes arrendatario trueca sus papeles por los de propietario temporal, digámoslo así, en el disfrute de la cosa arrendada y vuelta a arrendar después a distinta persona. No; si el subarriendo aparece admitido en el Código español es sobre la base de la reserva de derechos y facultades al verdadero propietario de la referida cosa, precisas para asegurar en toda ocasión sus intereses contra las demasías de un subarrendatario que pudiera escudarse con la idea de que nada pactó con ese otro interesado y hasta contra las posibles confabulaciones de subarrendatario y subarrendante en daño de la integridad de lo arrendado y de las condiciones de su utilización temporal.” Scaevola, Código Civil, Tomo 24, Ia Parte, pág. 486, ed. 1952. Fluye un nexo entre el dueño arrendador y el subarren-*574datario presente en los Arts. 1441, 1442 y 1445(2) del Código Civil, (31 L.P.R.A. secs. 4036, 4037 y 4052(2) ).(2)
El subarriendo constituye un nuevo y verdadero contrato de arrendamiento entre arrendatario y subarrendatario, los cuales pasan por tales efectos a la categoría respectiva de arrendador y de arrendatario. Scaevola, Código Civil, Tomo 24, Ia Parte, págs. 487 y 493, ed. 1952; Manresa, Código Civil, Tomo 10, Vol. II, pág. 83 y ss., ed. 1969.
El arrendamiento es un derecho trasmisible por cesión. Manresa, ibid, págs. 89-91. Scaevola cita a Dalloz, Jurisprudence Genérale, quien afirma que dicha cesión coloca al cesionario en lugar del cedente y le integra en el uso y ejercicio de todos los derechos y obligaciones que provienen del arriendo primitivo. Scaevola, Código Civil, Tomo 24, Ia Parte, pág. 493, ed. 1952. Como contrato transmisible lo califica también Bonet y Ramón, Código Civil Comentado, pág. 1218.
Siendo el de subarrendamiento entre Uni-Coop y BeechNut un contrato con vida propia, la estipulación mediante la cual Blasini relevó a Uni-Coop de su obligación contractual tiene en su cláusula 6a el claro perfil de una cesión de suba-rrendamiento de Uni-Coop a Blasini al expresar que éste “asume todos los derechos y obligaciones bajo el citado suba-*575rrendamiento con Beech-Nut Life Savers Corp,, y releva al deudor [en quiebra] de todos y cualesquiera obligaciones bajo el mismo.” El Art. 1065 del Código Civil (31 L.P.R.A. see. 3029) declara transmisibles todos los derechos adquiridos en virtud de una obligación, y el previo nexo entre Blasini como dueño y Beech-Nut como subarrendataria no es impedimento para que aquél, en vez de un extraño, adquiera por cesión el contrato de subarrendamiento.
Entre Blasini y Uni-Coop, al resolver ésta el contrato de arrendamiento, y establecerse la cláusula favorable a BeechNut (subarrendataria) hubo una cesión de contrato por justa causa pues Uni-Coop se liberaba de su obligación arrendaticia a cambio de que Blasini aceptara a Beech-Nut como nuevo arrendatario por el balance de término. A los fines de la obli-gación contractual de Beech-Nut desprovista de elemento personal y predicada exclusivamente en el disfrute del inmueble por canon y término acordados, ninguna diferencia hace que su posesión y disfrute la obtuviera de un arrendatario o del propio dueño Blasini. La arrendataria Uni-Coop era una intermediaria entre Blasini y la subarrendataria Beech-Nut vinculados previamente por los Arts. 1441, 1442 y 1445(2) del Código Civil. La remoción de Uni-Coop convirtió en directa e inmediata la relación entre el arrendador original y la suba-rrendataria. Dice Bonet y Ramón: . es admisible la cesión de los derechos que engendra el arrendamiento con arreglo al art. 1112 [1065 PR — 31 L.P.R.A. sec. 3029], por constituir sólo una sustitución modificativa, sometida a las reglas gene-rales [de las obligaciones].” Código Civil Comentado, pág. 1216.
La circunstancia de ser el propio dueño y arrendador original el cesionario del contrato de subarrendamiento no impide y sí viabiliza la cesión que no podrá ser objetada por la subarrendataria Beech-Nut toda vez que por ministerio de ley se halla vinculada al arrendador desde que empezó a disfrutar la finca arrendada.
*576La resolución pactada o terminación de la relación arrendaticia entre Blasini y Uni-Coop no tuvo el efecto de extinguir el subarriendo que subsistió con vida propia, obligatoria en toda su extensión para el primitivo arrendador, y para la subarrendataria Beech-Nut. Hubo soto una sustitución modificativa bajo el Art. 1065 del Código Civil. Así resulta porque resuelto el arrendamiento primitivo por convención de los contratantes, Blasini tiene que respetar los derechos adquiridos de la subarrendataria Beech-Nut. El principio de bilateralidad impone una recíproca obligación del subarrendatario hacia el dueño en este desarrollo del contrato al que nunca fue extraño.

(*) Nota del Compilador: En este caso, con fecha 26 de enero de 1976, el Tribunal Supremo emitió la siguiente providencia judicial:
“resolución
San Juan, Puerto Rico, a 26 de enero de 1976
En atención a una solicitud de certificación de la Corte de Distrito de los Estados Unidos para Puerto Rico y a tenor de la Regla 53 de Procedimiento Civil, según enmendada por Ley Núm. 13 de 8 de agosto de 1974, por tener dicho tribunal ante su consideración este caso en el cual surgen cuestiones de derecho local determinantes en la causa de acción sobre las cuales no existen precedentes claros en las decisiones del Tribunal Supremo de Puerto Rico, remítase por el Secretario a la Corte Federal copia certificada de la opinión emitida hoy por este Tribunal y de la opinión concurrente del Juez Presidente en la que concurren los Jueces Asociados Señores Rigau y Torres Rigual.
*572Notifíquese además a las partes de conformidad con Regla 27 (g) de nuestro Reglamento.
Lo acordó el Tribunal y certifica el Secretario.
(Fdo.) Angel G. Hermida

Secretario”



 La cláusula específica dispone:
“6. The appearing parties George Blasini Stern and Vivienne Cortada de Blasini assume all rights and obligations under the aforementioned sublease with Beech-Nut Life Savers Corp. and release Debtor of all and any obligations under the same.”


Art. 1441, Código Civil.
“Sin perjuicio de su obligación para con el subarrendador, queda el subarrendatario obligado a favor del arrendador por todos los actos que se refieran al uso y conservación de la cosa arrendada en la forma pactada entre el arrendador y el arrendatario.”
Art. 1442, Código Civil.
“El subarrendatario queda también obligado para con el arrendador por el importe del precio convenido en el subarriendo que se halle debiendo al tiempo del requerimiento, considerando no hechos los pagos adelantados, a no haberlos verificado con arreglo a la costumbre.”
Art. 1445(2), Código Civil.
“El arrendatario está obligado:
(1) ......
(2) A usar de la cosa arrendada como un diligente padre de familia, destinándola al uso pactado; y en defecto de pacto, al que se infiera de la naturaleza de la cosa arrendada según la costumbre de la tierra.”